Citation Nr: 0510976	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The veteran had active service from May 1944 to November 
1945.  He died in February 2003.  The appellant is his 
stepson.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


REMAND

The appellant contends that he is entitled to accrued 
benefits.  He essentially argues that the veteran had a claim 
for medical expenses pending at the time of his death.  The 
RO has denied on the basis that there was no claim based on 
recurring medical expenses submitted prior to the veteran's 
death.

Service connection was not in effect for any disabilities at 
the time of the veteran's death.  In this regard, in a 
decision, dated in January 1994, the RO granted the veteran's 
claim of entitlement to nonservice-connected pension.  In a 
decision, dated in August 1995, the RO awarded nonservice-
connected pension at the housebound rate.  In a decision, 
dated in February 2001, the RO awarded nonservice-connected 
pension at an increased rate based on the need for aid and 
attendance.  

In May 2003, the appellant filed a claim for accrued 
benefits.  The claim was therefore filed within one year of 
the date of the veteran's death.  See 38 U.S.C.A. § 5121(c).  
The appellant's claim indicates that he is the stepson of the 
veteran, and that he was 53 years old at the time of filing.  
He therefore does not appear to be a "child" of the 
veteran.  See 38 C.F.R. § 3.57 (2004).  

The appellant argues that the veteran filed a claim for 
medical expenses in January 2003.  The claims file includes 
two identical copies of a "medical expense report" (VA Form 
21-8416), that apparently bear the veteran's signature and 
list medical expenses for the year 2002.  The reports show 
that there is a date stamp of "January 21, 2003" next to 
the veteran's signature.  The date stamp includes no other 
information.  There is no evidence to show that this claim 
was sent on that date, nor is there any evidence to show that 
VA received this claim at any time prior to the veteran's 
death.  

However, and in any event, the claims file contains 
photocopies of cancelled checks, and other receipts and 
financial evidence, submitted in support of the claim.  This 
evidence indicates that the appellant paid at least some of 
the expenses for the veteran's funeral.  It therefore appears 
that he has filed his claim for accrued benefits under 38 
C.F.R. § 3.1000(a)(4).  Specifically, under this provision, 
accrued benefits to which a payee was entitled at his or her 
death under existing ratings or decisions, or those based on 
evidence in file at the date of death, will upon the death of 
such person, be paid only so much as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial.  Id.

In Conary v. Derwinski, 3 Vet. App. 109 (1992)(per curiam), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that accrued benefits shall be paid upon a veteran's death if 
there existed "evidence in the file at [the] date of death . 
. . [of periodic monetary benefits] due and unpaid for a 
period not to exceed one year."  The Court explained that any 
information contained in a veteran's file upon his or her 
death, which persuades VA that it has in its possession facts 
sufficient to determine the amount of accrued benefits owing, 
could reasonably be considered "evidence in the file at [the] 
date of death".  

Subsequent to Conary, the Board requested an opinion from the 
General Counsel (GC) of VA on the legal questions involved in 
the consideration of the Conary appeal, and a companion case.  
In the resulting opinion, VA's General Counsel determined 
that an award of accrued benefits under 38 U.S.C. § 5121(a) 
may be based on logical inferences from information in the 
file at the date of the beneficiary's death.  See VAOPGCPREC 
6-93, 59 Fed. Reg. 4752 (1994).  

In a later opinion, VA's General Counsel determined that 
where a veteran entitled to pension benefits had not 
submitted a yearly eligibility verification report (EVR) 
prior to the date of his death, "[a]ccrued pension benefits 
may be allowed under 38 U.S.C. § 5121(a) on the basis that 
evidence in the file at the date of a veteran's death 
permitted prospective estimation of UMEs, regardless of 
whether UMEs were actually deducted prospectively from the 
veteran's income for purposes of determining pension 
entitlement prior to the veteran's death."  See VAOPGCPREC 
12-94, 59 Fed. Reg. 54673 (1994).  Significantly, the opinion 
further states that where, as here, a veteran had in the past 
supplied evidence of UMEs which, due to the static or ongoing 
nature of the veteran's medical condition, could be expected 
to be incurred in like manner in succeeding years in amounts 
which, based on past experience, were capable of estimation 
with a reasonable degree of accuracy, such evidence may form 
the basis for a determination that evidence in the file at 
the date of the veteran's death permitted prospective 
estimation of medical expenses.

It does not appear that the RO has given any consideration to 
the above precedent opinions by VA General Counsel, which are 
binding on VA.  See VAOPGPREC 6-93; VAOPGCPREC 12-94.  In 
light of the above GC opinions, the Board believes that it is 
possible that there are accrued benefits in this case that 
remained due and unpaid at the time of the veteran's death.  
In this regard, the claims file shows that the veteran 
submitted lists of UMEs (i.e., Medical Expense Reports (VA 
Forms 21-8416)) annually between 1994 and 2001, and that the 
RO subsequently amended the veteran's pension award 
retroactively in order to compensate him for those expenses.  
Thus, the Board finds that such evidence may be considered 
"evidence in the file at date of death" for purposes of 
entitlement to accrued benefits.  .  For this reason, the 
Board concludes that VA is not precluded from considering 
other evidence, such as the veteran's VA Form 21-8416 listing 
UME's for 2002, submitted by the appellant and any clarifying 
income information, for the limited purpose of verifying the 
precise amount of countable income received by and medical 
expenses incurred and paid by the veteran in 2002.  Once the 
veteran's countable income for 2002 has been determined, the 
RO must then make a determination as to whether or not there 
are any accrued benefits that remained due and unpaid at the 
time of the veteran's death which could then provide a basis 
for reimbursing the appellant for any burial expenses paid on 
behalf of the veteran.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

The RO should consider the GC opinions 
cited above and then make a determination 
as to whether there are accrued benefits 
payable and, if so, the amount thereof 
for the purpose of determining the 
appellant's eligibility for receiving 
reimbursement for medical and burial 
expenses paid by him on behalf of the 
veteran.  If the determination is 
unfavorable to the appellant, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC) and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the outcome of this case. 
The appellant need take no action until so informed. The 
purpose of this REMAND is to ensure compliance with due 
process considerations. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



